DETAILED ACTION
This action is responsive to the application No. 16/740,881 filed on January 13, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Species 2 reading on Figs. 9 in the reply filed on 08/11/2021 is acknowledged.  The traversal is on the grounds that the embodiments illustrated in Figs, 9, 10, and 12 may have the processes discussed with respect to Figs. 14-16 performed thereon.  As such, Species 2 is not mutually exclusive of either Species 1 or Species 4 and Species 3 is not mutually exclusive of either Species 1 or Species 4.  The examiner agrees with the election of Species 2 with the processes discussed with reference to Species 4 (e.g., the structure of Fig. 9, after performing the oxide reduction process described in Figs. 14-16).  Accordingly, pending in this Office action are claims 1-20.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung (US 2016/0336412).

 Regarding Claim 14, Hung (see, e.g., Fig. 15), teaches a structure comprising:
a semiconductor region 135, the semiconductor region 135 comprising a first semiconductor material (see, e.g., par. 0014);
a silicide region 139 on the semiconductor region 135, the silicide region 139 comprising a silicide of the first semiconductor material 135 (see, e.g., pars. 0041-0042);
a metal layer 197 on the silicide region 139, the metal layer 197 comprising a first metal (i.e., Ti), wherein the silicide region 139 comprises a silicide of the first metal (see, e.g., pars. 0042, 0045);
190 along sidewalls of the semiconductor region 135, the nitride layer 190 extending from the silicide region 139 to an upper surface of the semiconductor region 135 (see, e.g., par. 0034); and
a conductive feature 199 over the metal layer 197 (see, e.g., par. 0046).  

Regarding Claim 15, Hung teaches all aspects of claim 14.  Hung (see, e.g., Fig. 15), teaches a barrier layer (i.e., TiN sublayer of layer 197) interposed between the conductive feature 199 and the metal layer 197 (see, e.g., par. 0045).  

Regarding Claim 16, Hung teaches all aspects of claim 15.  Hung (see, e.g., Fig. 15), teaches that the barrier layer is interposed between the conductive feature 199 and the nitride layer 190 (see, e.g., pars. 0045-0046).  

Regarding Claim 17, Hung teaches all aspects of claim 15.  Hung (see, e.g., Fig. 15), teaches that the nitride layer 190 extends along a sidewall of the silicide region 139.

Regarding Claim 19, Hung teaches all aspects of claim 14.  Hung (see, e.g., Fig. 15), teaches that sidewalls of the metal layer 197 (i.e., inner sidewalls) are free of the nitride layer 190.  

Regarding Claim 20, Hung teaches all aspects of claim 14.  Hung (see, e.g., Fig. 15), teaches that a bottom surface of the metal layer 197 is free of the nitride layer 190.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 2016/0336412).

Regarding Claim 18, Hung teaches all aspects of claim 14.  Hung (see, e.g., Fig. 15), teaches the metal layer 197 and the silicide region 139.  Hung is silent with respect to the claim limitation that a ratio of a thickness of the metal layer to a thickness of the silicide region is in a range from about 1:2 to about 1:6.
However, this claim limitation is merely considered a change in the thickness of either or both the metal layer and the silicide region in Hung’s device.  The specific claimed ratio, absent any criticality, is only considered to be an obvious modification of the ratio (i.e., thickness of layers 197 and 139) in Hung’s device, as the courts have held that changes in ratios without any criticality, are within the level of skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed ratio, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed ratio in Hung’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed ratio or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen ratio or upon another variable recited in a claim, the applicant must show that the chosen ratio is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 1-13 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for 
/Nelson Garces/Primary Examiner, Art Unit 2814